Citation Nr: 1720329	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post traumatic headaches.

2.  Entitlement to a rating in excess of 30 percent for major depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 2002 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for post traumatic headaches and major depressive disorder, both with assigned 10 percent ratings, effective July 19, 2007.  

Thereafter, a November 2009 rating decision granted an increased 30 percent rating for the Veteran's major depressive disorder, effective July 19, 2007; a December 2014 Board decision promulgated by a rating decision in January 2015 granted service connection for PTSD and combined it with the Veteran's evaluation for major depressive disorder; and a January 2016 rating decision granted an increased 30 percent rating for the Veteran's post traumatic headaches, effective June 23, 2015.  As those awards did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Subsequently, a June 2016 Board decision promulgated by a rating decision in July 2016 granted an increased 30 percent rating for post traumatic headaches, effective July 19, 2007.  The Board also remanded the Veteran's increased rating claim for a psychiatric disability, to include major depressive disorder and PTSD.

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties to the February 2017 Joint Motion for Partial Remand requested that the Court partially vacate the Board's June 2016 decision on the specific basis of agreement that in its determination that a higher 30 percent rating was not warranted, the Board failed to adequately address the June 2015 VA examination finding that when the Veteran experiences a severe prostrating headache, he cannot work, and that the Board erred in addressing whether extraschedular consideration was warranted.  In a February 2017 Order, the Court vacated and remanded the Board's decision for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  The only issue vacated by the Court related to whether a rating in excess of 30 percent is warranted for post traumatic headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted to determine the current severity of the Veteran's post traumatic headaches and major depressive disorder, to include posttraumatic stress disorder (PTSD).  

As indicated in the JMPR, the Veteran was afforded a VA examination in June 2015, in which the examiner noted that when the Veteran experiences severe prostrating headaches, the Veteran cannot work.  During that examination, the VA examiner also noted that on average, the Veteran experienced prostrating headaches once every month.  She also noted that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive or severe economic inadaptability.  The VA examiner's findings are unclear as she determined that the Veteran's headaches are not characteristic of very prostrating and prolonged attacks of migraine pain productive of server economic inadaptability, but also that when the Veteran has severe prostrating headaches, he cannot work.  Upon remand, the VA examiner should clarify her findings and determine the severity of the Veteran's post traumatic headaches.

Regarding the major depressive disorder, to include PTSD, the June 2016 Board remand directed the AOJ to obtain an adequate VA examination to determine the severity of the Veteran's diagnosed psychiatric disabilities, to include major depressive disorder and PTSD.  The Board specifically requested that the VA examination consider both of these diagnoses in order to ascertain the severity of his psychiatric disability.  Although the Veteran was afforded a VA examination in February 2017, the VA examiner failed to consider the Veteran's confirmed diagnosis of PTSD.  Instead, the VA examiner determined that there was no evidence to fulfill DSM-V criteria for PTSD and did not discuss the previous confirmed diagnoses of PTSD as directed.  As such, there has not been substantial compliance with the Board's June 2016 remand, and an additional remand is warranted for a VA psychiatric examination which adequately considers the Veteran's service-connected psychiatric diagnoses of major depressive disorder and PTSD.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the remand, updated VA treatment records should be obtained. 	 	 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 159 (c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Upon completion of directive #1, return the file to the examiner who conducted the June 2015 VA examination to obtain an addendum medical opinion as to the severity of the post traumatic headaches.

The examiner is asked to express an opinion as to the impact of the Veteran's headaches upon his economic adaptability.

The examiner must provide the opinion only after review of the claims file, and she must confirm review of the claims file in the addendum report.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  Upon completion of directive #1, return the file to the examiner who conducted the February 2017 VA examination to obtain an addendum medical opinion as to the severity of major depressive disorder, to include PTSD.

The examiner must provide the opinion only after review of the claims file, and must confirm review of the claims file in the addendum report.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

Following the review of the claims file and examination of the Veteran, the clinician should clearly identify all current psychiatric diagnoses of record, to specifically include major depressive disorder and PTSD.  In so doing, the examiner should describe the overall disability picture caused by the Veteran's psychiatric disabilities, to include service-connected major depressive disorder and PTSD, their severity, and the current degree of social and occupational impairment caused by such disability picture.


The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, then implement corrective procedures.

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims for a rating in excess of 30 percent for post traumatic headaches, and a rating in excess of 30 percent for major depressive disorder, to include PTSD.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




